Title: Bill from James Robinson, [7 March 1797]
From: Robinson, James
To: 



[New York, March 7, 1797]






1796




Augt: 13th
Alexander Hamilton Esqr:




To James Robinson for fence



42 boards @ 1/

£2–2.


32 half Do: @ /6d

16.


18 posts @ 2/ and 12 lb Nails @ ½

2–10.


 7 days Labour carpenters @ 11/

3–17.


 4 Loads cartage @ 2/

8.




£9–13


Received New York March 7. 179[7] of Alexander Hamilton the amount of the above account being for the use of the lot of John Barker Church in broad way.

Jams. Robinson

